DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Pre-Brief Appeal Conference Request filed on 2/16/2022 and the decision filed on 3/23/2022.  Claims 1-10, 12-18, and 20-22 are pending in this office action, of which claims 1 and 13 are independent claims.

Response to Arguments
Applicant's arguments, pages 1-4, filed 2/16/2022, with respect to the rejection of claims 1-10, 12-18 and 20-22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Claims 1-10, 12-18, and 20-22 have been allowed in this office action.

Reasons for Allowance
Claims 1-10, 12-18, and 20-22 (re-numbered 1-20) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The prior art reference Marra et al. (US 8903909 B1) discloses A system for detecting and extending user engagement with stream content includes an engagement extension module that comprises a context identification module, an abandonment detection module, an engaging post generator and an injection module. The context identification module determines the interactions of the user with content stream and provides the user interaction signals to the abandonment detection module. The abandonment detection module analyzes these signals to determine whether there is a risk that the user may abandon or disengage from interacting with the content stream. The engaging post generator generates messages or other information likely to be interesting to the user and keep them engaged.
 The prior art reference Paek et al. (US 20120150772 A1) discloses A social newsfeed being delivered to a user is triaged. A personalized model is established which predicts the importance to the user of data elements within a current social newsfeed being delivered to the user. The personalized model is established based on implicit actions the user takes in response to receiving previous social newsfeeds. The personalized model is then used to triage the data elements within the current social newsfeed.
The major difference between the prior art and the instant invention is the improvement and solution of the problems related social network system and to increase engagement of users who are less engaged in a social networking system.  None of the cited references and other prior art of record does not teach or fairly suggest the combined limitations of the claimed invention “receiving a request from a viewing user of an online system for posts associated with a plurality of other users of the online system for presentation on a newsfeed of the viewing user; selecting candidate posts for the viewing user, the candidate posts posted by one or more other users of the online system; ranking the candidate posts for presentation on the newsfeed to the viewing user; determining a neediness value for each other user of the one or more other users associated with the candidate posts, the neediness value for the other user determined by comparing historical interactions with the online system associated with the other user to a set of engagement criteria indicative of an overall level of engagement of the other user with the online system; identifying, using the determined neediness values, a disengaged user of the one or more other users, the disengaged user having a neediness value above a threshold level indicating a lack of overall engagement of the disengaged user with the online system; modifying, based on the neediness value of the disengaged user, the ranking of the candidate posts to increase the ranking of the candidate post associated with the disengaged user relative to others of the candidate posts, the modifying increasing the likelihood the candidate post of the disengaged user is viewed by the viewing user on the newsfeed; selecting a set of the candidate posts based at least in part on the modified ranking; and 2sending the selected set of candidate posts for display to the viewing user on the newsfeed.” as recited in the independent claims 1 and 13. 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



6/14/2022

/NARGIS SULTANA/Examiner, Art Unit 2164          

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164